Citation Nr: 1600830	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-30 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent prior to January 31, 2013, in excess of 10 percent from April 1, 2013 to October 2, 2013, and in excess of 20 percent from October 2, 2013 for right knee strain, to include entitlement to Total Disability due to Individual Unemployability (TDIU), to include meniscal surgery and partial knee replacement.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to April 1987.

These matters come to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction is currently with the Philadelphia, Pennsylvania RO.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  The Veteran was informed that his hearing was scheduled for September 2014, and in correspondence received by VA in September 2014, the Veteran indicated he would attend his scheduled hearing.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

In February 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a new VA medical examination.  The action specified in the February 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for right ankle and hip disabilities, as well as impaired sleep and concentration, to include as secondary to a service connected right knee disability, have been raised by the record, but have not been adjudicated by the RO.  Accordingly, the Board does not have jurisdiction over these issues and they are referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  Prior to January 31, 2013, the Veteran's right knee disability was characterized by arthritis with pain, swelling, and weakness, with extension limited to 10 degrees.   However, the Veteran also demonstrated dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.
 
2.  Prior to January 31, 2013, the Veteran's right knee disability did not result in extension limited to at least 15 degrees, flexion limited to at least 45 degrees, ankylosis, recurrent subluxation or lateral instability, dislocation of the semi-lunar cartilage, impairment or the tibia and fibula, or genu recurvatum.

3.  The Veteran underwent a partial right knee replacement on January 31, 2013, and its residuals entitle him to a 100 percent disability rating for one year from the date of this operation.

4.  Beginning February 1, 2014, the Veteran's right knee has not manifested severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for limitation of motion prior to January 31, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5055, 5256-5263 (2015).

2.  The criteria for a separate 20 percent rating prior to January 31, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

3.  The criteria for establishing a 100 percent disability rating following a January 31, 2013 partial right knee replacement surgery, through January 31, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2015).
 
4.  The criteria for establishing a 30 percent disability rating, but no higher, for a right knee strain, status post partial knee replacement and meniscal surgery, as of February 1, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was granted entitlement to service connection for a right knee disability in July 1987 and assigned an initial non-compensable (0 percent) disability evaluation.  In January 2011, the Veteran submitted his current claim for an increased rating for his right knee disability.  In an August 2011 rating decision, the RO increased the Veteran's disability evaluation to 10 percent disabling.  Following a partial right knee replacement on January 31, 2013, the Veteran was assigned a temporary total disability evaluation through April 1, 2013.  In October 2013, the RO again increased the Veteran's disability evaluation to 20 percent.  

Prior to January 31, 2013

The Veteran's right knee disability was rated by the RO under Diagnostic Code 5010-5261, indicating that the Veteran is rated based on limitation of extension caused by degenerative arthritis of the knee.

Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel  further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207 -08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was afforded a VA examination of his right knee disability in April 2011.  At that time, the Veteran complained of mild to moderate pain in his right knee, with stiffness and occasional mild swelling and locking.  He also described a sensation of instability, particularly when climbing stairs or with prolonged standing or walking.  Additionally, he expressed concern about his current occupation and status, as he is required to perform physical activity such as bending, kneeling, twisting, and climbing, as well as walking into rural areas, as part of his occupation.  He reported difficulty performing these tasks, though he was still able to perform his occupation.

On physical examination, the examiner observed a mildly antalgic gait; however, the Veteran was not required to use canes, crutches, orthosis, or walker, but did use a right knee brace.  There was mild tenderness over the medial joint line and medial femoral condyle.  There was no appreciable lateral tenderness.  There was no definite erythema, ecchymosis, or effusion.  There was no obvious crepitus.  McMurray test was negative.  There was no definite, appreciable ligamentous laxity with anterior or posterior drawer sign or varus or valgus stress.  There was, however, significant pain with varus and valgus stress.  Active range of motion was performed three times revealing the following: extension to -10 degrees with pain from -20 to -10 degrees; flexion 10 to 100 degrees with pain from 80 to 100 degrees.  With repetitive use, the range of motion of the right knee was not further limited by pain, fatigue, weakness, or lack of endurance.  There was no definite, appreciable instability of the knee noted as described.  A March 2011 MRI showed degenerative changes and a prominent tear of the posterior horn of the medial meniscus.  The Veteran was diagnosed with right knee strain, degenerative joint disease of the right knee, and a tear of the posterior horn of the medial meniscus of the right knee.

VA outpatient treatment records from February 2011 through January 2013 reflect the Veteran's complaints of right knee pain and giving way/buckling, for which a knee brace was provided.  The Veteran participated in physical therapy, but claimed that it made his knee pain worse.  

In November 2011, he underwent a right knee arthroscopy and partial meniscectomy.  At his post-operative visit on November 30, 2011, he was not using crutches and was able to bear weight.  He was using minimal pain medication.  Range of motion was from 0 degrees extension to 120 degrees of flexion.  The Veteran was instructed to remain weight bearing as tolerated and advance to impact activities in 4 6 weeks.  He was discharged from the clinic and there were no other follow up visits noted indicating that he required a period of convalescence for this surgery.

Based on the above evidence, the Board finds that entitlement to a disability evaluation in excess of 10 for the Veteran's right knee disability prior to January 31, 2013 is not warranted.  Throughout that period, the Veteran's disability was not characterized by extension limited to at least 15 degrees, flexion limited to at least 45 degrees, ankylosis, recurrent subluxation or lateral instability, dislocation of the semi-lunar cartilage, impairment or the tibia and fibula, or genu recurvatum.  Accordingly, the Veteran does not meet the criteria for a higher disability evaluation under any of the diagnostic codes for rating knee disabilities.  However, a separate rating of 20 percent is warranted under DC 5258, as the Veteran has demonstrated dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

In light of the Veteran's subjective complaints of instability, the Board has considered whether an additional disability evaluation under Diagnostic Code 5257 is warranted.  However, instability was not demonstrated by objective testing and the Board gives greater weight to the objective medical evidence compared to the Veteran's subjective complaints.

In conclusion, a higher disability rating for the Veteran's right knee strain prior to January 31, 2013 is granted, to the extent the Veteran has now be assigned a separate 20 percent rating. 

After January 2013

On January 31, 2013, the Veteran underwent a partial right knee replacement.  He was assigned a temporary total disability evaluation for a period of convalescence under 38 C.F.R. § 4.30 until April 1, 2013.  However, the Veteran has argued that he should now be rated under Diagnostic Code 5055, which rates knee replacement (prosthesis).  

Under Diagnostic Code 5055, the prosthetic replacement of a knee joint is to be rated 100 percent disabling for 1 year following the implantation of the prosthesis.  38 C.F.R. § 4.71a.  As a matter of law, the diagnostic code does not contemplate partial knee replacements.  See Hudgens v. Gibson, 26 Vet. App. 558, 560-51 (2014).  However, the Board can rate by analogy under DC 5055.  Id. at 563.   Accordingly, the Board finds that Diagnostic Code 5055 by analogy applies to this partial knee replacement and must be considered in determining whether a higher rating may be assigned.  As such, the Board finds that the Veteran is entitled to a temporary total disability rating for his right knee disability from April 1, 2013 through January 31, 2014 (i.e., the remainder of the one year period following the Veteran's partial right knee replacement).

The Veteran is also entitled to a higher disability evaluation of 30 percent beginning February 1, 2014.  According to Diagnostic Code 5055, a 30 percent disability evaluation is the minimal evaluation permitted following a knee replacement.  Id.  As such, the Board finds that a 30 percent rating, beginning February 1, 2014, is warranted for the right knee disability, status post partial knee replacement.

However, the preponderance of the evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 30 percent for his right knee disability at any time after January 31, 2014.  Under Diagnostic Code 5055, following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula). 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Initially, the Board observes that a 100 percent rating under Diagnostic Code 5055 for the period beginning January 31, 2013 is not applicable, as it has been more than one year following implantation of the prosthesis. 

Further, the clinical findings noted do not demonstrate chronic residuals consisting of severe painful motion or weakness in the affected extremity as contemplated by a 60 percent evaluation under Diagnostic Code 5055.  

In June 2013, the Veteran was afforded another VA examination.  The Veteran complained that his right knee is in constant pain.  He described episodes of brief piercing pain which stops him in his tracks, as well as flares of pain with activities like walking, standing, bending, or squatting and the weather.  All of these flare-ups are treated with analgesics and rest.  The Veteran reported that when he is ambulatory or performing his job, the knee becomes weaker.  He also complained that he has difficulty fully flexing and extending the knee.  He continues to wear a knee brace.

On examination, right knee flexion was to 90 degrees.  There was objective evidence of painful motion beginning at 20 degrees.  Right knee extension was to 5 degrees, and there is objective evidence of painful motion at 5 degrees.  The Veteran was able to repeat the range of motion testing three times with no additional limitation of motion.  However, there was functional loss in the right lower extremity, including less movement than normal, weakened movement, excess fatigability, impaired ability to execute skilled movements smoothly, and pain on movement.  There was no swelling, deformity, atrophy of disuse, or instability of station.  There was disturbance of locomotion and interference with weightbearing of the right leg.  The Veteran had tenderness on palpation of the joint line and soft tissues of the right knee, both the lateral joint line and the medial joint line.  Muscle strength testing for right knee flexion was 4/5 and right knee extension was 4/5.  Joint stability tests were negative for anterior instability, posterior instability, and medial and lateral instability.  There was no patellar subluxation
or dislocation.  The Veteran denied shin splints, stress fracture, chronic exertional compartment syndrome, or acquired traumatic genu recurvatum with weakness and insecurity in weightbearing.  There was no leg-length discrepancy.  

VA outpatient treatment records were also reviewed and reflect ongoing complaints of right knee pain and instability.  An October 2013 Consultation noted complaints of pain in the right knee after a recent fall.  The Veteran was taking hydrocodone for pain.  Range of motion from 15 degrees extension to 100 degrees flexion.  There was no significant effusion, redness, or warmth.  There was no objective evidence of instability.   

The Veteran was afforded a new VA examination in July 2015.  The Veteran complained of difficulty performing tasks requiring long walking, standing, bending, kneeling, squatting, and turning quickly.  He continued to use a right knee brace.  He reported flares pain with activity like walking, standing, or working where he has to get onto his knees or squat to check equipment.  Changes in the weather also cause flare ups.  All of these flare-ups are treated with analgesics and rest.  

On examination, the Veteran had range of motion from 0 degrees extension to 100 degrees flexion.  The Veteran was able to perform three repetitions with no additional functional loss or range of motion.  However, the examiner noted that pain, fatigue, weakness, and lack of endurance would affect the Veteran's functional ability.  Muscle strength on flexion and extension was 4/5.  There was no muscle atrophy.  The examiner indicated that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  The Veteran did not have recurrent patellar
dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran had no current joint instability.  The Veteran did have a history of meniscal tear with frequent episodes of joint pain and locking.  

The above clinical findings documented at VA examination and in VA outpatient records demonstrate limitations of flexion and extension warranting no more than a zero percent evaluation under Diagnostic Code 5260 and no more than 20 percent under Diagnostic Code 5261.  Based on the above evidence, the Veteran's ranges of motion are not representative of "severe painful motion" that would warrant a rating higher than 30 percent under Diagnostic Code 5055. 

Diagnostic Code 5258 (dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint) does not apply because there is no indication of the cartilage currently being dislocated (subsequent to the meniscal repair).  Diagnostic Code 5259 (removal of semilunar cartilage) is not applicable to this analysis as it would not provide for a rating higher than the currently assigned 30 percent, even if it was added together with a limitation of motion rating as a separate rating.  Additionally, there is no evidence tending to show that the Veteran's service-connected right knee disability is characterized by nonunion of the tibia and fibula; as such, Diagnostic Code 5262 (impairment of the tibia and fibula) is not applicable.  Further, as there is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint, Diagnostic Code 5256 (ankylosis of the knee) is not applicable. 

The Board has considered whether a separate rating under Diagnostic Code 5257 is warranted for recurrent subluxation or lateral instability of the right knee.  Diagnostic Code 5257, however, is not among the code sections that Diagnostic Code 5055 instructs the rater to consider.  Therefore, the Board concludes that the current ratings under Diagnostic Code 5055 do not contemplate knee impairment characterized recurrent subluxation or lateral instability.  Moreover, despite complaints by the Veteran of right knee instability, objective testing conducted in the VA examinations reveal no instability of the right knee.  As such, entitlement to a separate disability rating under Diagnostic Code 5257 is not warranted. 

In conclusion, the Veteran is entitled to a temporary total rating from April 1, 2013 through January 31, 2014 (extending the temporary total rating following his partial knee replacement surgery for a full year) for his service connected right knee disability and to a 30 percent disability evaluation, but no greater from February 1, 2014.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Extraschedular Evaluations

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, such as pain, weakness, and limitation of motion are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  In fact, they are contemplated within the schedular criteria.  See DeLuca and Mitchell v. Shinseki.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

TDIU

Finally, in statements to VA, the Veteran has complained that he cannot perform his job because of his right knee pain.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  Here, the Veteran does not meet this criteria, as his combined disability rating is only 40 percent, with no individual disability rated higher than 20 percent disabling.  

However, even assuming that the Veteran did meet this criteria, there is insufficient evidence to conclude that the Veteran's current service connected disabilities would prevent him from securing or following substantially gainful employment.  While the Veteran's right knee disability and right external popliteal neuropathy are characterized by pain, weakness, and limitation of motion of the right lower extremity, which would affect the Veteran's ability to perform physical activities, such as walking, kneeling, and squatting, the objective evidence does not support the Veteran's contentions that he is unemployable.  While the Veteran told the July 2015 VA examiner that he had to pursue a different career track because he was no longer able to work as a field supervisor, it appears that he was still employed, just in a different position.  Thus, the Board cannot reasonably conclude that the Veteran's current service connected disabilities render him unemployable.  

To receive a TDIU, it is worth repeating that the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Here, while the Veteran's disabilities may limit his ability to perform physically demanding employment, there is no evidence to support a finding that he is rendered incapable of all types of employment, to include sedentary employment.  Accordingly, entitlement to TDIU is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue and document and consider the relevant medical facts and principles.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).







ORDER

Entitlement to a disability evaluation in excess of 10 percent prior to January 31, 2013 for right knee strain for limitation of motion is denied.

Entitlement to a separate 20 percent rating under diagnostic code 5258, prior to January 21, 2013, is warranted.

Entitlement to a total disability rating from April 1, 2013 through January 31, 2014 is granted for right knee strain, to include meniscal surgery and partial knee replacement.

Entitlement to a 30 percent disability evaluation, but no greater, for right knee strain, to include meniscal surgery and partial knee replacement, from February 1, 2014 is granted.  

Entitlement to a TDIU is not warranted.  




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


